103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nancy Jane SMITH, Plaintiff-Appellant,v.Jacqueline JOHNSON-CURL, Dr., D.D.S.;  C. James Harland,Dr., D.O.C., Chief Dentist, Defendants-Appellees.
No. 96-7100.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 4, 1996.

Nancy Jane Smith, Appellant Pro Se.  Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on her 42 U.S.C. § 1983 (1994) complaint.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Smith v. Johnson-Curl, No. CA-95-968-3 (E.D. Va.  June 24, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of the United States Magistrate Judge under 28 U.S.C. § 636(c)(1) (1994)